Citation Nr: 0404557	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  03-14 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of circumcision.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from November 1972 to 
September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for 
residuals, status post circumcision and assigned a 
noncompensable evaluation effective March 20, 2002.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that since undergoing a circumcision in 
July 1972, while in service, he has had abrasions following 
intercourse and masturbation.  The veteran's VA outpatient 
treatment records dated May 2002 show that he had presented 
with complaints of an abrasion following intercourse and 
masturbation.  The examination showed a dried abrasion was 
present with no ulcers noted.  The veteran's September 2002 
VA examination found an irregular suture line of the right 
side of the tip of the penis.  The examiner noted that there 
did not appear to be any disfiguring of the scar tissue.  The 
September 2002 examiner did not give an opinion as to whether 
the veteran's abrasions, one which was found in the May 2002 
examination, was related to his circumcision scar.

A remand is therefore in order to determine the etiology of 
the veteran's abrasions after intercourse and masturbation.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA examination to determine the residual 
disability resulting from his 
circumcision.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  The report of 
examination must include responses to 
each of the following items:

          A.  Describe all chronically 
disabling residuals of the veteran's 
circumcision.

	B.  For any scars that are present 
as residuals of the veteran's 
circumcision, for each such scar, state 
whether the scar is painful on 
examination.

	C.  For any scars that are present 
as residuals of the veteran's 
circumcision, for each such scar, state 
whether there is frequent loss of skin 
covering of skin over the scar.

2.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the appellant's 
claims.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
appellant should be furnished with a 
Supplemental Statement of the Case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




